Case 1:19-cv-10308-ALC Document 23 Filed 05/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

- ----= x
LEVON ALEKSANIAN, SONAM LAMA, HARJIT KHATRA,
and, Individually, on Behalf of All Others Similarly Situated, and
as Class Representatives,

Plaintiffs, 19-cv-10308
-against-

UBER TECHNOLOGIES, INC. and UBER USA LLC,
jointly and severally,

Defendants.
2 ee ee — oe - x

 

 

STIPULATION AND [PROPOSED] ORDER

WHEREAS, Plaintiffs filed their Complaint on November 6, 201 9:

WHEREAS, Defendants waived service on March 2, 2020;

IT IS HEREBY STIPULATED AND AGREED, by the parties hereto, through their
undersigned counsel, subject to the approval of the Court, that the following schedule shall govern
the schedule for Defendants’ Answer and/or Motion on the Complaint and additional briefing, if
any:

i, Defendants shall file and serve their Answer and/or Motion on the Complaint on or
before May 1, 2020.

2. Plaintiffs shall file and serve their Opposition, if any, on or before June 18, 2020.

3. Defendants shall file and serve their Reply, if any, on or before July 17, 2020.
Case 1:19-cv-10308-ALC Document 23 Filed 05/11/20 Page 2 of 2

\hewe Vey

Jeanne Mirer, Esq.

rer Mazzocchi & Julien PLLC
1 Whitehall Street, 16 Floor
New York, NY 10004

Attorneys for Plaintiffs

TZ an
Jeremy M. Creelan, Esq.
Elizabeth Edmondson, Esq.
Jenner & Block LLP

919 Third Ave., 37 Floor
New York, NY 10022-3908

 

Attorneys for Defendants

SO ORDERED this day of March, 2020

 

Judge Andrew L. Carter
